Citation Nr: 1609009	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  06-37 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for residuals of a comminuted fracture of the left tibia and fibula.

2. Entitlement to a compensable rating for residuals of a compound fracture of the midshaft of the right tibia and fibula.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a March 2015 statement, the Veteran withdrew his request for a Board hearing.  38 C.F.R. § 20.704(e) (2015).

In light of previous mischaracterizations of the issue, the Board emphasizes that the Veteran's service-connected residuals of a compound fracture of the midshaft of the right tibia and fibula have been rated as noncompensable since service connection was first awarded in 1974.  

These matters were previously before the Board in August 2015, at which time they were remanded for further evidentiary development.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The October 2015 VA examination report reflects a diagnosis of in-service left tibia/fibula fracture with "ongoing malunion fibula fracture," based on current X-ray studies that "continue" to indicate that the fracture had healed properly.  However, a February 2010 VA treatment record specifically noted that contemporaneous X-ray studies showed a left fibula fracture nonunion.  Additionally, the examiner acknowledged elsewhere in the report that the fracture resulted in nonunion on the left side via 1989 and 1997, and 2005 X-rays.  Accordingly, clarification as to the presence of nonunion or malunion on the left is required, to include whether it is possible for a fracture to progress from nonunion to malunion, as that is a medical question that cannot be addressed by the Board.  Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  Additionally, the examiner did not specifically indicate whether the Veteran experiences malunion or nonunion of the right tibia and fibula, and the Board cannot infer a finding in this regard from the available X-ray study in the examination report.  Id.  Thus, clarification of this matter is also required on remand.  As the case is being remanded, updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records dated from September 2015 forward.

2. Then return the claims file to the examiner who conducted the October 2015 VA examination, if available.  If that examiner is not available, the claims file should be provided to another examiner.  No additional examination is necessary, unless the examiner determines otherwise.  Following review of the claims file, the examiner should respond to the following:

a. Please clarify whether the Veteran experiences malunion or nonunion of the left tibia and fibula.  In addressing this question, the examiner should specifically comment on the August 1989, October 1997, May 2005, and February 2010 X-ray studies demonstrating malunion on the left, as well as the medical explanation as to how nonunion can progress to malunion, if currently present.  If nonunion is identified, please also indicate whether there is loose motion requiring a brace.

b. Please also indicate whether the Veteran experiences malunion or nonunion of the right tibia and fibula.  If nonunion is identified, please also indicate whether there is loose motion requiring a brace.

The examiner must provide a complete rationale for any opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.

3. Then readjudicate the issues on appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

